COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                         ORDER
Appellate case name:          Jim P. Benge, M.D. and Kelsey-Seybold Medical Group
                              PLLC v. Lauren Williams

Appellate case number:        01-12-00578-CV

Trial court case number:      2010-52657

Trial court:                  164th District Court of Harris County

         Appellants Jim P. Benge, M.D. and Kelsey-Seybold Medical Group PLLC filed
their motion to strike appellee Lauren Williams’s sur-reply brief, filed in this Court on
June 25, 2013. Appellee responded and, in the alternative, filed a motion to file a
sur-reply brief exceeding the word limit. On July 5, 2013, this Court granted Appellants’
motion to strike Appellee’s sur-reply brief, denied Appellee’s request to file a sur-reply
brief exceeding 7,500 words, and allowed Appellee to file a sur-reply brief that does not
exceed 7,500 words no later than Monday, July 22, 2013. In their Reply Supporting their
Motion to Strike Appellee’s Motion to File a Sur-Reply, Appellants requested leave to
file a reply brief to any additional brief that Appellee files.

         Appellants’ request for leave to file a reply brief to any additional brief that
Appellee files is granted. Appellants may file a reply brief that does not exceed 2,000
words to any sur-reply brief that Appellee files no later than fifteen days after Appellee
files a sur-reply brief.

       It is so ORDERED.


Judge’s signature: s/Harvey Brown
                 X Acting individually     ☐ Acting for the Court


Date: July 16, 2013